Citation Nr: 1223062	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, in pertinent part, denied the Veteran's claim for service connection for hypertension.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence pertinent to the claim on appeal.

The Veteran withdrew his request for a hearing in December 2009.  See 38 C.F.R.    § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran has alleged suffering from hypertension as the result of his service or his service connected diabetes mellitus.  A December 2007 VA examiner opined that the Veteran's hypertension started at least five years prior to his diabetes and that at the present time he didn't feel that the hypertension was related to the Veteran's diabetes or he "can't make that jump without a significant degree of conjecture."  An April 2008 VA examiner opined that the Veteran's hypertension was not a complication of his diabetes as his epidermal growth factor receptor (EGFR) was greater than 25.  Neither examiner offered a rationale for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, neither examiner provided an opinion regarding direct service connection, including the realtionship to the Veteran's presumed exposure to herbicides.  In light of these deficiencies, it is unlikely that the December 2007 or the April 2008 VA opinions would survive judicial scrutiny.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the December 2007 VA examination, if possible, or afford the Veteran a VA examination to determine the nature and etiology of his claimed hypertension.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension had its onset during the Veteran's period of active duty service from September 1965 to September 1967; or, was any such disorder caused by any incident or event that occurred during his period of service?  In making this assessment, the examiner is asked to specifically comment on the Veteran's contentions that recent unspecified studies from the Institute of Medicine have linked hypertension with exposure to herbicides.

b) What impact, if any, did the Veteran's service connected diabetes mellitus have on his claimed hypertension?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


